REDMANN, Judge
(concurring).
The insurance policy here is titled “MANUFACTURERS’ AND CONTRACTORS’ LIABILITY POLICY.” The exclusion of liability for damage occurring after a contract is completed is not consistent with titling the policy as “contractors’ liability”.
Unable to agree with the majority reasoning, I would have preferred to request supplemental briefs on the question whether the policy title estops the insurer from asserting the exclusion of completed operations, in a policy which does not even afford the option of completed operations coverage, and which categorizes covered hazards as “(A) Premises-Operations; (B) Elevators; (C) Independent Contractors-Let or Sublet Work,” of which Mook had the last coverage. In my opinion the basic reasoning of Kendrick v. Mason, 234 La. 271, 99 So.2d 108 (1958), remains applicable here.